DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Species I in the reply filed on January 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed March 6, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL does not include a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:    
Claim 13 includes the limitation “wherein the remote monitoring system is operable to”.  However there is a lack of antecedent basis for “the remote monitoring system”.
Claim 17 includes the limitation “further comprising remote monitoring system is operable to”.  This limitation should be changed to state “further comprising a remote monitoring system operable to” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is directed to a “method as recited in claim 4, further comprising” and includes limitations pertaining to “the remote monitoring system”.  However there is a lack of antecedent basis for “the remote monitoring system”, as this element was introduced in claim 3.  It is unclear whether applicants intend claim 5 to depend from 
Claims 6 and 7 are directed to a “method as recited in claim 1, wherein” and include limitations pertaining to “the remote monitoring system”.  However there is a lack of antecedent basis for “the remote monitoring system”, as this element was introduced in claim 3 and referenced in claim 5.  It is unclear whether applicants intend claims 6 and 7 to depend from claim 3, depend from claim 5, or introduce a new element into the claims.  For examining purposes, these claims are interpreted as being directed to a “method as recited in claim 5, wherein”.
Claim 14 is directed to a “system as recited in claim 8, wherein” and includes limitations pertaining to “the remote monitoring system”.  However there is a lack of antecedent basis for “the remote monitoring system”, as this element was introduced in claim 13.  It is unclear whether applicants intend claim 14 to depend from claim 13, or introduce a new element into the claim.  For examining purposes, this claim is interpreted as being directed to a “system as recited in claim 13, wherein”.
Claim 15 depends from claim 14 and therefore inherits all claimed limitations.  This claim does not correct the deficiencies of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattsson et al. (US 2015/0068850 A1).
Claim 1: Mattson et al. discloses a method for determining an elevator landing table from within an elevator car, where a landing index information (car position data) is obtained from a position indicator (position signal processing unit 37) of an elevator with a landing identification system (processing unit 38) included in a sensor unit (20) (page 3 ¶ [0038]-[0039]) mounted within the elevator (14), as can be seen in FIG. 2 (page 3 ¶ [0036]).  The landing index information is communicated from the position indicator via an interpreter unit (39) of the landing identification system (page 3 ¶ [0039]), and the landing index information is associated (compared) to a building landing reference (reference profile) to determine a position of the elevator car (page 1 ¶ [0012]).
Claim 4:.
Claims 8, 9 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saarela et al. (US 2019/0062105 A1).
Claim 8: Saarela et al. discloses a landing identification system for an elevator shown in FIG. 2 to include a sensor (camera) operable to view a position indicator (floor of landing) from within an elevator car (2).  A processor is in communication with the sensor and a communication device is in communication with the processor, as is recognized in the art, to associate a landing index information (current image) from the position indicator to a building landing reference (reference image) (page 2 ¶ [0019]).
Claim 9: Saarela et al. discloses a system where landing index information is distance information, as stated above.  Distance information is represented in computer software as alphanumeric form, as is recognized in the art.  Therefore the landing index information is alphanumeric.
Claim 16: Saarela et al. discloses a system as stated above, where the landing identification system is mounted within the elevator, as can be seen from FIG. 2 (page 2 ¶ [0034]).
Claim 17: Saarela et al. discloses a system as stated above, where a remote monitoring system (computer system) is operable to determine a landing table corresponding to reference images of each landing (page 2 ¶ [0019]).
Claim 18: Saarela et al. discloses a system as stated above, where the building landing reference is stored reference images of each landing (page 2 ¶ [0019]).  Landings of a building are numerically sequenced, as is known in the art.  Therefore the building landing reference would also be numerically sequenced to properly correspond to the numerically sequenced landings.
Allowable Subject Matter
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 3: The prior art does not teach nor suggest a method for determining an elevator landing table from within an elevator car, where landing index information displayed on a position indicator is identified with a landing identification system as the elevator moves within a hoistway, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 12: The prior art does not teach a system where a processor is operable to identify a landing index information displayed on a position indicator as the elevator car moves within a hoistway, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 5-7 and 13-15 depend from claims 3 or 12 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,033,114 B2, US 2015/0314985 A1 pertaining to a landing identification system mounted within an elevator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 26, 2021